DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities:  Ln.2 discloses “storage_medium” it should be “storage medium”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 9, 10, 2-6, and 11-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, Ln. 6 discloses “the action” it was interpreted as “the action of moving”
Claim 1, Ln. 9, discloses “the communication quality when the action is taken” it was interpreted as “the communication quality expected when and where a user takes an action of moving”
Claims 2,3, 4, 5, 6, 11-16 Ln. 2 discloses “the processor” it was interpreted as “the at least one processor”
Claim 9, Ln. 4, discloses “the action” it was interpreted as “the action of moving”
Claim 9, Ln.9 discloses “the communication quality when the action is taken” it was interpreted as “the communication quality expected when and where a user takes an action of moving”
Claim 10, Ln. 5, discloses “the action” it was interpreted “the action of moving”
Claim 10, Ln. 10, discloses “ “the communication quality when the action is taken” it was interpreted as “the communication quality expected when and where a user takes an action of moving”.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive. Applicant’s arguments on page 10 with respect to amended claims 1, 9, and 10 and the addition of “acquire a current communication quality and a communication quality expected when and where the user takes an action” as the combination of Tsuda and Asano not .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 7, 8, 9,10,12,14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160345134-A1 to Tsuda in view of US-20180024985-A1 to Asano.

Regarding claim 1 Tsuda teaches an information presenting device comprising (P.57 discloses an information presenting device described as an information wireless communication apparatus): at least one memory configured to store one or more instructions (P.265 discloses at least one memory configured to store one or more instructions ); and at least one processor configured to execute the one or more instructions to (P. 268, discloses at least one processor configured to execute one or more instructions): acquire a current communication quality and communication quality expected when and where a user takes an action of moving (P. 267, discloses acquisition of current communication quality and communication quality expected when and where a user takes action described as obtaining position information for at least first, second positions of the device along a route and obtaining quality information for at least a third position.  A quality information is further calculated ):  calculate an action cost necessary for the action (P.130, discloses an action cost calculation described as communication quality obtaining unit 190 which calculated using quality information to display (action)); but does not teach...determine the action, based on the current communication quality, the communication quality when the action is taken, and the action cost; display predetermined information about a case  where the action is taken; and acquire an instruction from a user after display of the predetermined information, and then also display additional information about a case where the action is taken, in addition to the predetermined information.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda by incorporating the teachings of 

Regarding claim 3 Tsuda and Asano teach the information presenting device according to claim 1, wherein the processor is further configured to execute the one or more instructions to (P. 268, discloses at least one processor configured to execute one or more instructions): acquire the communication quality at a current position and one or more other points after the moving (P. 58, Lns. 15-21, discloses the communication quality acquires communication quality at a current time point described as obtaining position information for a base station or can obtain position information (current position) from another information processing apparatus. P. 267 further discloses the current position and one or more points after moving), acquire a movement cost being a distance from the current position to each of the one or more other points necessary for the moving, select one point from the other points  as a movement destination,  based on the communication quality at the current position, the communication quality when moved from the current position to each of the one or more other points , and the movement cost from the current position to each of the one or more other points(P. 156, Lns. 1-8, discloses the acquisition of communication quality at a current time point described as obtaining distance from current position to other position along the route of travel); but does 

Asano teaches... display the predetermined information related to the selected one point (P.108, Lns.1-8, discloses presenting described as the output control unit 111 which controls the sizes of the display information configured to display predetermined information about a case where the action is taken described as display information v251 and v253 being the determined information. P. 109 discloses the examples of presenting information when action is taken); and acquire an instruction from a user after display of the predetermined information, and then also displays additional information for the one point, in addition to the predetermined information (P.111, discloses additional information about a case where the action is taken in addition to the determined information described as the output control unit 111 which displays the information corresponding to each of the extracted function as the display information to the user for each function).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda by incorporating the teachings of Asano because the method and device present an information processing device with an acquisition unit configured to acquire an extraction unit result of candidates for a response based on an information indicating a result on a second information indicating state of the 

Regarding claim 4 Tsuda and Asano teach the information presenting device according to claim 3, Asano teaches...wherein the processor is further configured to execute the one or more instructions to (P. 268, discloses at least one processor configured to execute one or more instructions): display at least one of a change amount of the communication quality for the one point, and the movement cost for the one point (P.57, discloses the first presenting unit displays at least one of a change amount of the communication quality for the one point describe as moving means of the user), and display position information of the one point, a change amount of the communication quality for the one point, and the movement cost for the one point (P.179 discloses the information the second presenting unit described as the processing device 1 when executing the function can present a change in a situation as selected by the user).

Regarding claim 5 Tsuda and Asano teach the information presenting device according to claim 4, Tsuda teaches wherein the processor is further configured to execute the one or more instructions to  (P. 268, discloses at least one processor configured to execute one or more instructions): simultaneously displays the respective communication quality at the current position and the one point in different colors  (P.110, discloses the first presenting unit displaying simultaneously the communication quality at the current position and the one point 

Regarding claim 7 Tsuda and Asano teach the information presenting device according to claim 4, Asano teaches wherein the processor is further configured to execute the one or more instructions to display the movement cost for the one point, by changing a predetermined figure in number, length, or area, depending on magnitude of the movement cost (Fig. 8a, P.152, disclose the first presenting unit displays the movement cost for one point by changing a predetermined figure in number, length, or area depending on magnitude of the movement cost described as changing the text to reflect the change of the movement cost (communication cost). Fig. 9 further discloses a graph format of the movement cost).

Regarding claim 8 Tsuda and Asano teach the information presenting device according to claim 4, Tsuda teaches wherein the processor is further configured to execute the one or more instructions to display the communication quality at the one point, by changing a predetermined figure in number, length, or area, depending on a level the communication quality (Fig. 8a, P.152, disclose the first presenting unit displays the movement cost for one point by changing a predetermined figure in number, length, or area depending on magnitude of the movement cost described as changing the text to reflect the change of the movement cost (communication cost). Fig. 9 further discloses a graph format of the movement cost), and at a same time, displays the movement cost for the one point, by changing a figure being the 

Regarding claim 9 Tsuda teaches an information presenting method comprising (P.14 discloses an information presenting method described as method and program causing a computer to execute this method): acquiring current communication quality and communication quality expected when and where a user takes an action of moving ((P. 267, discloses acquisition of current communication quality and communication quality expected when and where a user takes action described as obtaining position information for at least first, second positions of the device along a route and obtaining quality information for at least a third position.  A quality information is further calculated): calculating an action-a cost necessary for the action (P.130, discloses an action cost calculation described as communication quality obtaining unit 190 which calculated using quality information to display (action)); determining the action, based on the current communication quality, the communication quality when the action is taken, and the action cost (P.58 discloses an example of a presentation information calculating unit to determine the action described as the position information obtaining unit configured to obtain information (position) and based on the current communication quality described as position 1 and the action cost described as the location of each point); but does not teach...displaying predetermined information about a case where the action is taken; and acquiring an instruction from a user after display of the predetermined 

Asano teaches... displaying predetermined information about a case where the action is taken; and acquiring an instruction from a user after display of the predetermined information (P.108, Lns.1-8, discloses displaying predetermined information about a case where the action is taken described as display information v251 and v253 being the determined information. P. 109 discloses the examples of presenting information when action is taken), and then also displaying additional information about a case where the action is taken, in addition to the predetermined information (P.111, discloses additional information about a case where the action is taken in addition to the determined information described as the output control unit 111 which is the acts as the 1st and 2nd display unit presents the information corresponding to each of the extracted function as the display information to the user for each function).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda by incorporating the teachings of Asano because the method and device present an information processing device with an acquisition unit configured to acquire an extraction unit result of candidates for a response based on an information indicating a result on a second information indicating state of the situation involved to cause a predetermined output unit presenting the candidates for the response (Asano, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 Tsuda teaches...a non-transitory computer readable storage_medium storing an information presenting program causing a computer to (P.322.discloses a non-transitory computer readable storage medium storing an information described as program executing instructions to cause the computer to perform an information presenting program): acquire a current communication quality and a communication quality expected when and where a user takes an action of moving (P. 267, discloses acquisition of current communication quality and communication quality expected when and where a user takes action described as obtaining position information for at least first, second positions of the device along a route and obtaining quality information for at least a third position.  A quality information is further calculated): calculate an action cost necessary for the action (P.130, discloses an action cost calculation described as communication quality obtaining unit 190 which calculated using quality information to display (action)); determine the action, based on the current communication quality, the communication quality when the action is taken, and the action cost (P.58 discloses an example of a presentation information calculating unit to determine the action described as the position information obtaining unit configured to obtain information (position) and based on the current communication quality described as position 1 and the action cost described as the location of each point); but does not teach...display predetermined information about a case where the action is taken; and acquire an instruction from a user after display of the predetermined information, and then also display additional information about a case where the action is taken, in addition to the predetermined information.

Asano teaches... display predetermined information about a case where the action is taken (P.108, Lns.1-8, discloses the output control unit 111 which controls the sizes of the display information configured to display predetermined information about a case where the action is taken described as display information v251 and v253 being the determined information. P. 109 discloses the examples of presenting information when action is taken); and acquire an instruction from a user after display of the predetermined information (P.112, discloses configured to acquire an instruction from a user after display by the first presenting unit described as the information processing device 1 present the candidates for a function of executing a process in accordance to an instruction by the user), and then also display additional information about a case where the action is taken, in addition to the predetermined information (P.111, discloses additional information about a case where the action is taken in addition to the determined information described as the output control unit 111 which is the acts as the 1st and 2nd display unit presents the information corresponding to each of the extracted function as the display information to the user for each function).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda by incorporating the teachings of Asano because the method and device present an information processing device with an acquisition unit configured to acquire an extraction unit result of candidates for a response based on an information indicating a result on a second information indicating state of the situation involved to cause a predetermined output unit presenting the candidates for the 

Regarding claim 12 Tsuda and Asano teach: the information presenting device according to claim 5, Tsuda teaches...wherein the processor is further configured to execute the one or more instructions to P.322.discloses a non-transitory computer readable storage medium storing an information described as program executing instructions to cause the computer to perform an information presenting program) display the movement cost for the one point by changing a predetermined figure in number, length, or area, depending on magnitude of the movement cost (Fig. 8a, P.152, disclose the first presenting unit displays the movement cost for one point by changing a predetermined figure in number, length, or area depending on magnitude of the movement cost described as changing the text to reflect the change of the movement cost (communication cost). Fig. 9 further discloses a graph format of the movement cost).

Regarding claim 14 Tsuda and Asano teach: the information presenting device according to claim 5, Tsuda teaches wherein the processor is further configured to execute the one or more instructions to P.322.discloses a non-transitory computer readable storage medium storing an information described as program executing instructions to cause the computer to perform an information presenting program) display the communication quality at the one point, by changing a predetermined figure in number, length, or area, depending on a level the communication quality (Fig. 8a, P.152, disclose the first presenting unit displays the movement cost for one point by changing a predetermined figure in number, length, or area depending on 

Regarding claim 16 Tsuda and Asano teach: The information presenting device according to claim 7, Tsuda teaches wherein the processor is further configured to execute the one or more instructions to (P.322.discloses a non-transitory computer readable storage medium storing an information described as program executing instructions to cause the computer to perform an information presenting program) display the communication quality at the one point, by changing a predetermined figure in number, length, or area, depending on a level the communication quality (Fig. 8a, P.152, disclose the first presenting unit displays the movement cost for one point by changing a predetermined figure in number, length, or area depending on magnitude of the movement cost described as changing the text to reflect the change of the movement cost (communication cost). Fig. 9 further discloses a graph format of the movement cost), and at a same time, displays the movement cost for the one point, by changing a figure being the same as or different from the predetermined figure in number, length, or area, depending on magnitude of the movement cost (Fig. 9, P. 155-158, discloses the display .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US-20160345134-A1 to Tsuda and US-20180024985-A1 to Asano in view of JP-2014174485-A to Tanaka.

Regarding claim 2 Tsuda and Asano teach the information presenting device according to claim 1, Tsuda teaches...wherein the processor is further configured to execute the one or more instructions to (P. 268, discloses at least one processor configured to execute one or more instructions): acquire the communication quality at a current time point and one or more other time points after the moving (P. 267, discloses acquisition of current communication quality and communication quality expected when and where a user takes action described as obtaining position information for at least first, second positions of the device along a route and obtaining quality information for at least a third position.  A quality information is further calculated), display the predetermined information related to a selected time point (P.108, Lns.1-8, discloses output control unit 111 which controls the sizes of the display information configured to display predetermined information about a case where the action is taken described as display information v251 and v253 being the determined information. P. 109 discloses the examples of presenting information when action is taken); and acquire an instruction from a user after display by-the of the predetermined information, and then also displays additional information for the one time point, in addition to the predetermined information (P.111, discloses additional information about a case where the action is taken in addition to the determined information described as the output control unit 111 which display 

Tanaka teaches... acquire a waiting time from the current time point to each of the other time points necessary for the moving, select a one time point from the other time points as a waiting time, based on the communication quality at the current time point, the communication quality when waited from the current time point to each of the other time points and the waiting time from the current time point to each of the other time points; display the predetermined information related to a selected time point; and acquire an instruction from a user after display by-the of the predetermined information, and then also displays additional information for the one time point, in addition to the predetermined information (P.107-108, discloses the action cost calculation described as waiting time calculation unit 109 acquires a waiting time from the current time point to each of the other time points described as unit calculating the waiting time based on the location, speed to arrive to the waiting time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda and Asano by incorporating the teachings of Tanka because the method and device allow the calculation of waiting time based on quality parameters via the calculation unit for one or many points as well as calculating many other quality parameters (Tanka, P. 110). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 6,11,13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US-20160345134-A1 to Tsuda and US-20180024985-A1 to Asano in view of US-20150139114-A1 to Uchino.

Regarding claim 6 Tsuda and Asano teach : the information presenting device according to claim 4, Asano teaches wherein the processor is further configured to execute the one or more instructions to P. 268, discloses at least one processor configured to execute one or more instructions) display the respective communication quality at the current position and the one point (P.108, Lns.1-8, discloses a first presenting unit described as the output control unit 111 which controls the sizes of the display information configured to display predetermined information about a case where the action is taken described as display information v251 and v253 being the determined information. P. 109 discloses the examples of presenting 

Uchino teaches by changing a predetermined figure in number, length, or area, depending on levels of the communication quality (P.33, discloses the ability to change a predetermined figure in number, length, or area depending on levels of the communication quality described as the pictogram display changing the number of bars displayed based on the result of the quality measurement unit measuring the control signal and displaying).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda and Asano by incorporating the teachings of Uchino because it adds the pictogram display unit for displaying whether communication is allowed based on indications and execution of particular actions (Uchino, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Tsuda and Asano teach: The information presenting device according to claim 5, Asano teaches wherein the processor is further configured to execute the one or more instructions to (P.322.discloses a non-transitory computer readable storage medium storing an information described as program executing instructions to cause the computer to perform an information presenting program) display the respective communication quality at the current position and the one point (P.108, Lns.1-8, discloses a first presenting unit 

Uchino teaches by changing a predetermined figure in number, length, or area, depending on levels of the communication quality (P.33, discloses the ability to change a predetermined figure in number, length, or area depending on levels of the communication quality described as the pictogram display changing the number of bars displayed based on the result of the quality measurement unit measuring the control signal and displaying).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuda and Asano by incorporating the teachings of Uchino because it adds the pictogram display unit for displaying whether communication is allowed based on indications and execution of particular actions (Uchino, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Tsuda, Asano, and Uchino teach: the information presenting device according to claim 6, Tsuda teaches...wherein the processor is further configured to execute the 

Regarding claim 15 Tsuda, Asano, and Uchino teach: the information presenting device according to claim 6, Tsuda teaches wherein the processor is further configured to execute the one or more instructions to (P.322.discloses a non-transitory computer readable storage medium storing an information described as program executing instructions to cause the computer to perform an information presenting program) display the communication quality at the one point, by changing a predetermined figure in number, length, or area, depending on a level the communication quality (Fig. 8a, P.152, disclose the first presenting unit displays the movement cost for one point by changing a predetermined figure in number, length, or area depending on magnitude of the movement cost described as changing the text to reflect the change of the movement cost (communication cost). Fig. 9 further discloses a graph format of the movement cost), and at a same time, displays the movement cost for the one point, by changing a figure being the same as or different from the predetermined figure in number, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See for PTO-892, US 20140105016 A1 to Tsuda discloses P. 57 embodiments that cover structure of the apparatus and the acquisition of current communication quality, communication quality expected and calculation of at least 3 points along the path.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476